Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed to recover damages for injuries sustained as a structural iron worker on the Brandon Boad, Illinois Waterway. The defendant through the Attorney General concedes that in the event the court is of the opinion that there is a liability that an award should be made not to exceed Three Hundred ($300.00) Dollars. The court is of the opinion that the recommendation of the Attorney General in this case is fair and therefore recommends that an award be made in the sum of Three Hundred ($300.00) Dollars.